ORDER
PER CURIAM.
Buford T. Mahone (Claimant) appeals from the final order of the Labor and Industrial Relations Commission (Commission) on his claim for unemployment benefits. The Commission affirmed the decision of the Appeals Tribunal of the Division of Employment Security finding Claimant left work voluntarily without good cause attributable to his work or employer and denying unemployment benefits pursuant to Section 288.050, RSMo 2000. Claimant appeals contending the Commission erred in finding he left work voluntarily without good cause attributable to his work or employer because the evidence showed that he did not voluntarily leave work with his employer and that the illness Claimant suffered from at the time of his termination was attributable to his work or employer.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).